DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed May 20, 2022 has been entered. Claims 16-34 remain pending in the application. Claims 1-15 have been cancelled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 31-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Markussen (WO 2009/007305).
Regarding claim 31, Markussen teaches an auto-injector (automatic injection device 200; Figures 2a-8) for administering a dose of a liquid medicament, the auto-injector comprising: a carrier (housing 222) configured to contain a syringe (ampoule 204) with a hollow injection needle (needle 212); a drive spring (spring 208); and a plunger (general injection element 234 having piston rod portion 214) for forwarding a load of the drive spring in a proximal direction to a stopper (piston 206) of the syringe (“the translationally prestrained spring 208 is free to force the general injection element 234 translationally in the distal direction” [Page 13, line 28-29]; “Further movement of the general injection element 234 causes the piston 206 to be moved in the distal direction whereby the medicament is expelled” [Page 14, line 21-22]), wherein the auto-injector is configured to be adjusted to: a first state in which movement of the plunger in the proximal direction relative to the carrier is prevented and in which the drive spring biases the plunger in the proximal direction against the carrier (Figures 2A-2B; due to protrusion 238 being located in insertion groove part 240), and a second state (Figures 3A-7B) in which movement of the plunger in the proximal direction relative to the carrier is allowed, wherein the plunger is rotatable relative to the carrier for switching the auto-injector from the first state into the second state (“A user initiates the injection process by pushing the injection button 218 in the distal direction (to the left in the drawing), whereby a first inclined surface 230 of the injector button 218 is moved into contact with a second inclined surface 232 of the general injection element 234. Upon further movement of the injection button 218, the engagement between the inclined surfaces 230, 232 and the force from the injection button 218 causes the general injection element 234 to be rotated relative to the housing 222.” [Page 13, line 16-22]), wherein the plunger (general injection element 234 having piston rod portion 214) is driven by the drive spring (spring 208) to rotate relative to the carrier (“Further movement of the general injection element 234 causes the piston 206 to be moved in the distal direction whereby the medicament is expelled. During the latter movement, the protrusion 238 is moved in the injection groove part 248. It will be appreciated that the injection groove part 248 comprises a linear and a curved groove part, see especially Fig. 10b. When the protrusion is moved in the latter (curved) groove part, a first part of the medicament is expelled, while a second part of the medicament is expelled, when the protrusion 238 is moved in the linear/longitudinal groove part…the movement in the curved groove part is caused by the spring 208 being prestrained rotationally.” [Page 14, line 21- Page 15, line 2]; wherein the general injection element rotates under the power of the spring 208 during this step, shown in comparing Figures 4a and 6a)]), and wherein the plunger comprises a portion (piston rod portion 214) which is moved within the syringe to advance the stopper in the second state (Figures 5A-6B), wherein the portion which is moved within the syringe to advance the stopper in the second state rotates relative to the carrier for switching the auto-injector from the first state into the second state (“Upon further movement of the injection button 218, the engagement between the inclined surfaces 230, 232 and the force from the injection button 218 causes the general injection element 234 to be rotated relative to the housing 222.” [Page 13, line 16-22], wherein the entirety of the general injection element 234, including piston rod portion 214 rotates relative to housing 222 to switch states).

Regarding claim 32, Markussen teaches the auto-injector of claim 31, wherein, in the first state, a projection on the plunger (walls forming groove 236; Figure 9A, for example) engages a ramp (formed by protrusion 238) on the carrier (Figure 8, for example), and wherein the plunger is arranged to rotate around the ramp on the carrier in order to advance in the proximal direction relative to the carrier when the autoinjector transitions from the first state into the second state (“Upon further movement of the injection button 218, the engagement between the inclined surfaces 230, 232 and the force from the injection button 218 causes the general injection element 234 to be rotated relative to the housing 222.” [Page 13, line 16-22]; “as the housing during use remains in the same position relative to the hand of the user, the protrusion 238 also remains in the same position relative to the hand of the user. Thus relative to the hand of the user, it is rather the groove 236 and the general injection element 234 which moves, and thus causes the protrusion 238 to be positioned at different positions of the groove 236” [Page 13, lines 4-10]; Figures 5A-6B).

Regarding claim 33, Markussen teaches the auto-injector of claim 32, wherein, in the first state, a rib (first inclined surface 230 of injector button 218) that is rotationally locked relative to the carrier (“The device comprises a injection button 218 defining tongues 266 adapted to be received in grooves 268 of the housing, so as to lock the injection button 218 for rotation relative to the housing” [Page 15, line 24-26]; Figure 8) blocks rotation of the projection relative to the carrier to prevent rotation of the plunger relative to the carrier (Figure 2A, wherein until the first inclined surface 230 is moved into contact with the second inclined surface 232, rotation of the plunger is prevented, see [Page 13, line 16-22]).

Regarding claim 34, Markussen teaches the auto-injector of claim 33, wherein the auto-injector is configured for disengagement of the rib and disengagement of the projection as a result of a relative axial movement between the rib and the projection (Figure 4A, wherein first inclined surface 230 is disengaged from the general injection element 234 and therefore the projection formed by walls forming groove 236; “When the protrusion 238 has reached the end of the unlocking groove part 242 (as is illustrated in FIGS. 3a and 3b), the translationally prestrained spring 208 is free to force the general injection element 234 translationally in the distal direction, thus causing the protrusion 238 to be moved in the needle advancement groove part 244.” [Page 13, line 26-30]) to allow rotation of the plunger around the ramp on the carrier for switching the auto-injector from the first state into the second state (Figures 4A-6B; “Further movement of the general injection element 234 causes the piston 206 to be moved in the distal direction whereby the medicament is expelled. During the latter movement, the protrusion 238 is moved in the injection groove part 248. It will be appreciated that the injection groove part 248 comprises a linear and a curved groove part, see especially FIG. 10b. When the protrusion is moved in the latter (curved) groove part, a first part of the medicament is expelled, while a second part of the medicament is expelled, when the protrusion 238 is moved in the linear/longitudinal groove part.” [Page 14, line 21-28]; wherein the general injection element rotates during this step as shown in comparing Figures 4a and 6a). 
Allowable Subject Matter
Claims 16-30 are allowed. See Final Rejection mailed 10/20/21 for an examiner’s statement for reasons for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive. 
Regarding the argument that Markussen fails to disclose “the plunger is rotatable relative to the carrier for switching the auto-injector from the first state into the second state, wherein the plunger is driven by the drive spring to rotate relative to the carrier” as recited by claim 31 (Remarks, Page 8-9), the examiner respectfully disagrees. As detailed above, Markussen discloses that the plunger is rotatable relative to the carrier for switching the auto-injector from the first state into the second state (“A user initiates the injection process by pushing the injection button 218 in the distal direction (to the left in the drawing)…the force from the injection button 218 causes the general injection element 234 to be rotated relative to the housing 222.” [Page 13, line 16-22]), and Markussen also discloses that the plunger is driven by the drive spring to rotate relative to the carrier (“When the protrusion is moved in the latter (curved) groove part, a first part of the medicament is expelled, while a second part of the medicament is expelled, when the protrusion 238 is moved in the linear/longitudinal groove part…the movement in the curved groove part is caused by the spring 208 being prestrained rotationally.” [Page 14, line 21- Page 15, line 2]; wherein the general injection element rotates under the power of the spring 208 during this step, shown in comparing Figures 4a and 6a)]). 
This claim language has been interpreted as the plunger is rotatable relative to the carrier for switching the auto-injector from the first state into the second state and also the plunger is driven by the drive spring to rotate relative to the carrier. Markussen discloses that the plunger first rotates due to the force of the injection button, and then rotates due to the force of the drive spring. The claim as currently presented does not require that the rotation causing the switching of the auto-injector from the first to second state is the same rotation that is caused by the drive spring. For example, “the plunger is driven by the drive spring to rotate .
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783            

/KAMI A BOSWORTH/            Primary Examiner, Art Unit 3783